Filed 7/1/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 159







Spencer Kerry Curtiss, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20150007







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Lee Michael Grossman, 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant; on brief.



Pamela Ann Nesvig, Assistant State’s Attorney, Burleigh County Courthouse, P.O. Box 5518, Bismarck, N.D. 58506-5518, for respondent and appellee; on brief.

Curtiss v. State

No. 20150007



Per Curiam.

[¶1]	Spencer Curtiss appeals from a district court order denying his application for post-conviction relief on his conviction for gross sexual imposition.  Curtiss claims he was entitled to post-conviction relief because he received ineffective assistance of counsel.  He also argues that by allowing the introduction of testimony regarding his religious beliefs, the district court denied him his constitutional rights and prejudiced him throughout the trial proceedings.  We summarily affirm under N.D.R.App.P. 35.1(a)(2), concluding that after holding an evidentiary hearing, the district court denied Curtiss’s post-conviction relief application on the basis of findings of fact that are not clearly erroneous.

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner